DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 3-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore et al. (US 2019/0214786) in view of Muendel et al. (US 2017/0279246).
	With respect to claim 1, Whitmore teaches a laser oscillator (fig.8a) comprising: a first laser diode that emits first laser light (fig.8a #816a); 5a second laser diode that emits second laser light (fig.8 #816b) having a wavelength different from a wavelength of the first laser light ([0152]); a combiner that superimposes the first laser light with the second laser 10light to generate combined laser light (fig.8a #846); and an output mirror that emits the combined laser light to outside (fig.8 #848).  Whitmore further teaches individually controlling current to the emitters ([0109-110]), but does not teach a first current source that drives the first laser diode; a second current source that drives the second laser diode. Muendel teaches a related laser diode beam combining system (fig.1-4) which includes use of  a first current source (fig.3 #172-1, 176-1) that drives a first laser diode (fig.3 #178-1); a second current source (fig.3 #172-2, 176-2) that drives a second laser diode (fig.3 #178-2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Whitmore to make use of separate independent current sources for driving the laser diode modules as demonstrated by Muendel in order to fulfill the independent driving desired by Whitmore in a known and suitable manner (see MPEP 2144.07) and to add a modular (Muendel, [0034]) aspect to the system which enables continued operation if a single current source malfunctions.
With respect to claim 2, Whitmore, as modified, teaches the first current source causes the first laser diode to perform 15oscillation in at least one of a pulse waveform and a continuous waveform ([0110], continuous power or pulsed power outlined to each module).  
With respect to claim 3, Whitmore, as modified, teaches the second current source causes the second laser diode to perform oscillation in at least one of a pulse waveform and a continuous 20waveform ([0110], continuous power or pulsed power outlined to each module).  
With respect to claim 4, Whitmore teaches the laser oscillator includes a plurality of first laser diodes each being the first laser diode ([0150], fig.8 #818a’s), and 25when an average wavelength of wavelengths of a plurality of first laser light beams emitted from the plurality of first laser diodes is indicated by λ1, a wavelength of each of the plurality of first laser light beams is in a range of λ1 +/- 2250 nm ([0154], first spectral range of less than 50 nm or 25 nm).  
With respect to claim 6, Whitmore teaches the laser oscillator includes a plurality of second laser diodes each being the second laser diode ([0150], fig.8 #818b’s), and 10when an average wavelength of wavelengths of a plurality of second laser light beams emitted from the plurality of second laser diodes is indicated by λ2, a wavelength of each of the plurality of second laser light beams is in a range of λ2 ± 50 nm ([0154], second spectral range of less than 50 nm or 25 nm).  
With respect to claim 8, Whitmore, as modified above, teaches a laser processing method ([0171]) using a laser processing apparatus 20including the laser oscillator of Claim 1, the laser processing method comprising: causing the first laser diode to perform oscillation in a pulse waveform by using the first current source; and causing the second laser diode to perform oscillation in a pulse 25waveform by using the second current source ([0111], each module pulsed).  
With respect to claim 9, Whitmore, as modified, teaches laser processing method ([0171]) using a laser processing apparatus 23including the laser oscillator of Claim 1. Whitmore additionally teaches using continuous operation ([0110]), pulsed operation ([0110]) and simultaneous operation ([0111]). Whitmore does not teach the laser processing method comprising: causing the first laser diode to perform oscillation in a continuous waveform by using the first current source; and 5causing the second laser diode to perform oscillation in a pulse waveform by using the second current source. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to select a continuous operation of the first diode with a pulsed operation of the second diode as Whitmore has taught operation of both the continuous and pulsed types as well as simultaneous operation and utilizing 1 continuous and 1 pulsed set of diodes simultaneously would be a matter of optimizing the outlined method/teachings of Whitmore and would allow for a desired control of the output light energy levels, wavelengths (Whitmore, [0112]) and durations as is well known in the art (see also MPEP 2144.05 II A/B).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore and Muendel and further in view of Huang et al. (US 2018/0329216).
With respect to claims 5 and 7, Whitmore and Muendel teach the device outlined above, including the separation of the two wavelength bands (spectral gap) to be up to 10,000nm wide (Whitmore, [0154]), but do not teach the average wavelength λ1 is in a range from 380 nm to 500 5nm (UV-blue) 15ORIROR the average wavelength λ2 is in a range from 700 nm to 1100 nm (near IR).  Huang teaches a related beam combining system (fig.1/2) which includes combining light visible/UV wavelengths with that of near IR (fig.2, [0029]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Whitmore and Muendel to utilize UV/blue diodes for the first wavelength range λ1 (i.e. 380 nm to 500 5nm) and near IR diodes for the second wavelength range λ2 (i.e. 700 nm to 1100 nm) in order to enable emission of alternate wavelengths having a spectral gap within the allowed range of Whitmore ([0154]) and which would be usable for measuring techniques benefitting from multiple frequencies and/or a system using an IR working beam with a visible guide beam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 for a list of related art references. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828